 

Exhibit 10.1

THIRD AMENDMENT TO LEASE

This Third Amendment to Lease (this “Agreement”) is made and entered into as of
the 10th day of August, 2010 by and between Westford West I Limited Partnership,
as successor to Arturo J. Gutierrez and John A. Cataldo, Trustees of Nashoba
Westford Realty Trust, u/d/t dated April 27, 2000 and recorded with the
Middlesex North Registry of Deeds in Book 10813, Page 38 (hereinafter referred
to as “Landlord”) having an address c/o The Gutierrez Company, One Wall Street,
Burlington, Massachusetts 01803, and NetScout Systems, Inc., having an address
at 4 Technology Park Drive, Westford, Massachusetts 01886 (hereinafter referred
to as “Tenant”).

WITNESSETH

WHEREAS, Landlord and Tenant have entered into that certain lease dated as of
August 17, 2000, as amended by First Amendment to Lease dated as of January 1,
2001, and as amended by Second Amendment to Lease dated as of May 11, 2001
(hereinafter collectively referred to as the “Lease”) with respect to the
building constructed thereon, located at 310 Littleton Road at Westford
Technology Park West, Route 110/Route 225, Westford, Massachusetts, together
with all rights, privileges and easements in any way pertaining thereto and as
set forth in the Lease (in the Lease more particularly described in the
“Premises”, hereinafter referred to as the “Demised Premises”); and

WHEREAS, Landlord and Tenant desire to amend the Lease to provide for an
extension of the Term and a rent reduction as more particularly set forth
herein; and

WHEREAS, Landlord and Tenant desire to amend the Lease to make provisions for
same and any such other terms and provisions as provided below.

 

1



--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the sum of Ten and NO/100 Dollars ($10.00)
and of the mutual covenants and agreements herein contained, and for other good
and valuable consideration paid, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant do hereby acknowledge and agree as follows:

1. Section 1.1 of the Lease is hereby amended by deleting the current “Term”,
and by replacing the same with “That time period commencing on the Term
Commencement Date and expiring on the Term Expiration Date, subject to extension
in accordance with Section 3.2.”

2. Section 1.1 of the Lease is hereby amended by deleting the current “Term
Expiration Date”, and by replacing the same with “11:59 PM, September 30, 2023.”

3. Effective on September 1, 2010, Section 1.1 of the Lease is hereby further
amended by deleting the current definition for “Fixed Rent” in its entirety and
by replacing the same as follows:

 

“Fixed Rent: 9/1/10-9/30/2023:    $2,427,250.00/Year; $202,270.83/Month;      
$13.87/RSF.”   

4. All references in the Lease to the “Ground Lease” shall refer to the Ground
Lease dated May 11, 2000 and executed by and between Albert C. Nardone and
Anthony B. Nardone, Trustees of The Littleton Road Realty Trust and as Trustees
of One Littleton Road Realty Trust, as “Landlord”, and Westford West I Limited
Partnership, as successor to Arturo J. Gutierrez and John A. Cataldo, Trustees
of Nashoba Westford Realty Trust, as “Tenant”, by virtue of an Assignment and
Assumption Agreement dated as of July 6, 2006, as evidenced by an Amended and
Restated Notice of Ground Lease dated as of July 6, 2006 and recorded with the
Middlesex North Registry of Deeds in Book 20342, Page 189.

 

2



--------------------------------------------------------------------------------

 

5. All other terms and conditions of the Lease are hereby ratified and
confirmed, except as otherwise set forth in this Agreement.

6. The conditions, covenants and agreement herein contained shall be binding
upon the parties hereto and their respective successors and assigns.

7. Landlord and Tenant hereby represent and warrant to each other that the
individuals executing this Agreement on behalf of Landlord and Tenant,
respectively, are empowered and duly authorized to so execute this Agreement on
behalf of the parties they represent.

8. This Agreement sets forth the entire agreement between the parties with
respect to the subject matter hereto and all prior negotiations or agreements,
whether oral or written, are superseded and merged herein. This Agreement may
not be altered or amended except by a writing duly authorized and executed by
Landlord and Tenant.

9. Tenant and Landlord warrant and represent they have dealt with no brokers in
connection with this Agreement other than Cresa Partners, and in the event of
any brokerage claims by any broker other than Cresa Partners against either
party predicated upon prior dealings with the other party, such other party
agrees to defend the same and indemnify and Landlord or Tenant as the case may
be harmless against any such claim.

10. This Agreement may be signed in two or more counterparts, each of which
shall be deemed an original but all of which shall together constitute one and
the same instrument notwithstanding that both Landlord and Tenant are not
signatories to the same counterpart. The parties agree that facsimile copies of
this Agreement, bearing their respective signatures, shall be enforceable as
originals.

 

3



--------------------------------------------------------------------------------

 

11. Notwithstanding anything herein contained, Landlord shall obtain (i) a
subordination, non-disturbance and attornment agreement from Wells Fargo Bank, a
National Association, the current mortgagee on the Building (the “Mortgagee”),
promptly upon the execution and delivery of this Third Amendment; and (ii) a
Ground Lessor’s Estoppel Certificate and Agreement from the Ground Lessor
promptly upon the execution and delivery of this Third Amendment, both of which
such documents shall be in such form attached hereto as Exhibits A and B,
respectively, with any blanks completed.

Remainder of Page Intentionally Left Blank

Signature Page to Follow

 

4



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Agreement to be duly
executed under seal, by persons hereunto duly authorized, as of the day and year
first above set forth.

 

    LANDLORD:     WESTFORD WEST I LIMITED     PARTNERSHIP     By:   The
Gutierrez Company,       General Partner

/s/ Gloria Gutierrez

   

/s/ Arthur J. Gutierrez, Jr.

Witness     By:   Arthur J. Gutierrez, Jr.       President     TENANT:    
NETSCOUT SYSTEMS, INC.

/s/ Nicole Larocque

   

/s/ David P. Sommers

Witness     By:   David P. Sommers     Name:       Title:  

Senior Vice President, General

Operations and Chief Financial Officer

(Principal Financial Officer)

 

5



--------------------------------------------------------------------------------

EXHIBIT A

Recording Requested by

and when Recorded return to:

WELLS FARGO BANK, N.A.

Commercial Mortgage Servicing

1901 Harrison Street, 2nd Floor

Oakland, CA 94612

Attention: CMS Lease Reviews

Loan No.:                                             

 

 

SUBORDINATION AGREEMENT

and

ESTOPPEL, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

Tenant’s Trade Name:             

 

 

NOTICE: THIS SUBORDINATION AGREEMENT RESULTS IN YOUR LEASEHOLD ESTATE IN THE
PROPERTY BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF THE MORTGAGE
(DEFINED BELOW).

This SUBORDINATION AGREEMENT AND ESTOPPEL, NON-DISTURBANCE AND ATTORNMENT
AGREEMENT (“Agreement”) is made as of August     , 2010, by and between NETSCOUT
SYSTEMS, INC. (“Tenant”) and BANK OF AMERICA, NATIONAL ASSOCIATION, as successor
by merger to LASALLE BANK NATIONAL ASSOCIATION, as Trustee for Bear Stearns
Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through
Certificates, Series 2006-TOP24 (“Lender”), with reference to the following
facts and intentions of the parties:

R E C I T A L S

 

A. Westford West I Limited Partnership, as successor in interest to Arturo J.
Gutierrez and John A. Cataldo, as Trustees of NASHOBA WESTFORD REALTY TRUST
under Declaration of Trust dated April 27, 2000 and recorded with said Deeds in
Book 10813, Page 38 (“Owner”) is the owner of tenant’s leasehold interest in the
land and improvements commonly known as 310 Littleton Road, Westford,
Massachusetts, and more specifically described in Exhibit B attached hereto
(“Property”) and the owner of the Landlord’s interest in the lease identified in
Recital B below (“Lease”).

 

6



--------------------------------------------------------------------------------

 

B. Tenant is the owner of the tenant’s interest in that certain lease dated
August 17, 2000, as amended by a First Amendment to Lease dated January 1, 2001,
a Second Amendment to Lease dated May 11, 2001, and Third Amendment to Lease
dated August     , 2010 (the lease, as amended, is collectively referred to
herein as the “Lease”), executed by Owner, as landlord, and Tenant, as tenant.

 

C. Owner is indebted to Lender under a promissory note in the original principal
amount of $13,500,000.00, which note is secured by, among other things, a
mortgage, deed of trust, trust indenture or deed to secure debt encumbering the
Property (“Mortgage”), dated July 27, 2006 and recorded July 27, 2006 in the
Official Records of the County of Middlesex, State of Massachusetts
(“Mortgage”).

THEREFORE, The parties agree as follows:

 

1. SUBORDINATION.

1.1 Prior Lien. The Mortgage, and any modifications, renewals or extensions
thereof, shall unconditionally be and at all times remain a lien or charge on
the Property prior and superior to the Lease.

1.2 Entire Agreement. This Agreement shall be the whole agreement and only
agreement with regard to the subordination of the Lease to the lien or charge of
the Mortgage, and shall supersede and cancel, but only insofar as would affect
the priority between the Mortgage and the Lease, any prior agreements as to such
subordination, including, without limitation, those provisions, if any,
contained in the Lease which provide for the subordination of the Lease to a
deed or deeds of trust, a mortgage or mortgages, a deed or deeds to secure debt
or a trust indenture or trust indentures.

1.3 Disbursements. Lender, in making disbursements pursuant to the Note, the
Mortgage or any loan agreements with respect to the Property, is under no
obligation or duty to, nor has Lender represented that it will, see to the
application of such proceeds by the person or persons to whom Lender disburses
such proceeds, and any application or use of such proceeds for purposes other
than those provided for in such agreement or agreements shall not defeat this
agreement to subordinate in whole or in part.

1.4 Subordination. Tenant intentionally and unconditionally waives, relinquishes
and subordinates all of Tenant’s right, title and interest in and to the
Property, to the lien of the Mortgage.

 

7



--------------------------------------------------------------------------------

 

2. NON-DISTURBANCE AND ATTORNMENT.

2.1 Non-Disturbance. Notwithstanding anything to the contrary contained in the
Lease, so long as there shall exist no breach, default or event of default
(beyond any period given to Tenant in the Lease to cure such default) on the
part of Tenant under the Lease at the time of any foreclosure of the Mortgage,
Lender agrees that the leasehold interest of Tenant under the Lease shall not be
terminated by reason of such foreclosure, but rather the Lease shall continue in
full force and effect and Lender shall recognize and accept Tenant as tenant
under the Lease subject to the provisions of the Lease.

2.2 Attornment. Notwithstanding anything to the contrary contained in the Lease,
should title to the leased premises and the landlord’s interest in the Lease be
transferred to Lender or any other person or entity (“New Owner”) by, or in-lieu
of judicial or non-judicial foreclosure of the Mortgage, Tenant agrees, for the
benefit of New Owner and effective immediately and automatically upon the
occurrence of any such transfer, that: (a) Tenant shall pay to New Owner all
rental payments required to be made by Tenant pursuant to the terms of the Lease
for the remainder of the Lease term; (b) Tenant shall be bound to New Owner in
accordance with all of the provisions of the Lease for the remainder of the
Lease term; (c) Tenant hereby attorns to New Owner as its landlord, such
attornment to be effective and self-operative without the execution of any
further instrument; (d) New Owner shall not be liable for any default of any
prior landlord under the Lease, including, without limitation, Owner, except
where such default is continuing at the time New Owner acquires title to the
leased premises and New Owner fails to cure same after receiving notice thereof;
(e) New Owner shall not be subject to any offsets or defenses which Tenant may
have against any prior landlord under the Lease, including, without limitation,
Owner, except where such offsets or defenses arise out of a default of the prior
landlord which is continuing at the time New Owner acquires title to the leased
premises and New Owner fails to cure same after receiving notice thereof; and
(f) New Owner shall not be liable for any obligations of landlord arising under
the Lease following any subsequent transfer of the title to the leased premises
by New Owner.

 

3. ESTOPPEL. Tenant warrants and represents to Lender, as of the date hereof,
that:

3.1 Lease Effective. The Lease has been duly executed and delivered by Tenant
and, subject to the terms and conditions thereof, the Lease is in full force and
effect, the obligations of Tenant thereunder are valid and binding, and there
have been no modifications or additions to the Lease, written or oral, other
than those, if any, which are referenced above in Recital B.

3.2 No Default. To the best of Tenant’s knowledge: (a) there exists no breach,
default, or event or condition which, with the giving of notice or the passage
of time or both, would constitute a breach or default under the Lease either by
Tenant or Owner; and (b) Tenant has no existing claims, defenses or offsets
against rental due or to become due under the Lease.

3.3 Entire Agreement. The Lease constitutes the entire agreement between Owner
and Tenant with respect to the Property, and Tenant claims no rights of any kind
whatsoever with respect to the Property, other than as set forth in the Lease.

 

8



--------------------------------------------------------------------------------

 

3.4 Minimum Rent. The current annual minimum rent under the Lease is
$3,322,500.00, subject to any common area maintenance charges provided in the
Lease. Commencing September 1, 2010, the annual minimum rent under the Lease
shall be $2,427,250.00, subject to any common area maintenance charges provided
in the Lease.

3.5 Reduced Rental Payment Commencement Date: The reduced rents stated in
Section 3.4 above will begin or have begun on September 1, 2010.

3.6 Rentable Area. The rentable area of the leased premises is approximately
175,000 square feet.

3.7 Term Commencement Date. The “Term Commencement Date” occurred on
September 14, 2001.

3.8 Expiration Date. The term of the Lease will expire on September 30, 2023.

3.9 No Deposits or Prepaid Rent. No deposits or prepayments of rent have been
made in connection with the Lease, except as follows: None.

3.10 No Other Assignment. Tenant has received no notice, and is not otherwise
aware of, any other assignment of the landlord’s interest in the Lease.

3.11 No Purchase Option or Refusal Rights. Tenant does not have any option or
preferential right to purchase all or any part of the Property, except as
follows: NONE (if none, write “None”).

 

4. MISCELLANEOUS.

4.1 Heirs, Successors and Assigns. The covenants herein shall be binding upon,
and inure to the benefit of, the heirs, successors and assigns of the parties
hereto. Whenever necessary or appropriate to give logical meaning to a provision
of this Agreement, the term “Owner” shall be deemed to mean the then current
owner of the Property and the landlord’s interest in the Lease.

4.2 Addresses; Request for Notice. All notices and other communications that are
required or permitted to be given to a party under this Agreement shall be in
writing and shall be sent to such party, either by personal delivery, by
overnight delivery service, by certified first class mail, return receipt
requested, or by facsimile transmission, to the address or facsimile number
below. All such notices and communications shall be effective upon receipt of
such delivery or facsimile transmission. The addresses and facsimile numbers of
the parties shall be:

 

9



--------------------------------------------------------------------------------

 

Tenant:

 

NetScout Systems, Inc.

Attn: Steven Blizel

178 E. Tasman Drive

San Jose, CA 95134

 

FAX No.:408-571-5001

  

Lender:

 

Wells Fargo Bank, N.A., as Master Servicer

Attn: Lease Reviews

1901 Harrison Street, 2nd Floor

Oakland, CA 94512

 

FAX No.: 510-446-4468

provided, however, any party shall have the right to change its address for
notice hereunder by the giving of written notice thereof to the other party in
the manner set forth in this Agreement.

4.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute and be construed as one and the same instrument.

4.4 Section Headings. Section headings in this Agreement are for convenience
only and are not to be construed as part of this Agreement or in any way
limiting or applying the provisions hereof.

4.5 Attorneys’ Fees. If any legal action, suit or proceeding is commenced
between Tenant and Lender regarding their respective rights and obligations
under this Agreement, the prevailing party shall be entitled to recover, in
addition to damages or other relief, costs and expenses, attorneys’ fees and
court costs (including, without limitation, expert witness fees). As used
herein, the term “prevailing party” shall mean the party which obtains the
principal relief it has sought, whether by compromise settlement or judgment. If
the party which commenced or instituted the action, suit or proceeding shall
dismiss or discontinue it without the concurrence of the other party, such other
party shall be deemed the prevailing party.

 

5. INCORPORATION. Exhibit A, the Owner’s Consent is attached hereto and
incorporated herein by this reference.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

10



--------------------------------------------------------------------------------

 

“LENDER”

BANK OF AMERICA, NATIONAL ASSOCIATION, as successor by merger to LASALLE BANK
NATIONAL ASSOCIATION, as Trustee for Bear Stearns Commercial Mortgage Securities
Inc., Commercial Mortgage Pass-Through Certificates, Series 2006-TOP24

 

By: Wells Fargo Bank, National Association, as Master Servicer under the Pooling
and Servicing Agreement dated as of October 1, 2006, among BEAR STEARNS
COMMERCIAL MORTGAGE SECURITIES INC. as Depositor, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Master Servicer, CENTERLINE SERVICING INC. (f/k/a ARCap
Servicing, Inc.) as Special Servicer, BANK OF AMERICA, NATIONAL ASSOCIATION, as
successor by merger to LASALLE BANK, NATIONAL ASSOCIATION, as Trustee and
Custodian, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Paying Agent, Certificate
Registrar and Authenticating Agent.

 

By:                                                                     
             

Name:                                                                    
        

Title:                                                                    
          

“TENANT”

 

NETSCOUT SYSTEMS, INC.

By:                                                                 
                          

Its:                                                                 
                           

IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PARTIES
CONSULT WITH THEIR ATTORNEYS WITH RESPECT HERETO.

ALL SIGNATURES MUST BE ACKNOWLEDGED.

 

11



--------------------------------------------------------------------------------

 

EXHIBIT A

OWNER’S CONSENT

The undersigned, which owns or is about to acquire the Property and the
landlord’s interest in the Lease, hereby consents to the execution of the
foregoing SUBORDINATION AGREEMENT AND ESTOPPEL, NON-DISTURBANCE AND ATTORNMENT
AGREEMENT, and to implementation of the agreements and transactions provided for
therein.

“OWNER”

WESTFORD WEST I LIMITED PARTNERSHIP

By: The Gutierrez Company, Sole General Partner

 

 

Arthur J. Gutierrez, Jr. President and Assistant Treasurer

 

12



--------------------------------------------------------------------------------

 

EXHIBIT B

GROUND LESSOR’S ESTOPPEL CERTIFICATE AND AGREEMENT

(LOT 2)

WHEREAS, Albert L. Nardone and Anthony B. Nardone, as Trustees of TWO LITTLETON
ROAD REALTY TRUST under Declaration of Trust dated January 30, 1997 and recorded
with the Middlesex North District Registry of Deeds in Book 8425, Page 143 and
as Trustees of ONE LITTLETON ROAD REALTY TRUST under Declaration of Trust dated
December 30, 1991 and recorded with said Deeds in Book 5768, Page 183
(hereinafter collectively referred to as “Ground Lessor”) have leased to
Westford West I Limited Partnership, as successor in interest to Arturo J.
Gutierrez and John A. Cataldo, as Trustees of NASHOBA WESTFORD REALTY TRUST
under Declaration of Trust dated April 27, 2000 and recorded with said Deeds in
Book 10813, Page 38 (hereinafter referred to as “Borrower”), pursuant to a
Ground Lease dated as of May 11, 2000 between Ground Lessor, as “Landlord”), and
Borrower, as “Tenant”, notice of which is recorded with said Deeds in Book
10832, Page 7, as amended by a First Amendment to Lease dated as of May 11,
2001, notice of which is recorded with said Deeds in Book 1530, Page 207, and as
amended by an Assignment and Assumption of Ground Lease dated July 6, 2006 (the
“Ground Lease”), that certain approximately 14.069 acre parcel of land located
at Westford Technology Park West in Westford, Middlesex County, Massachusetts
and more particularly described in the Ground Lease (the “Demised Premises”);
and

WHEREAS, WELLS FARGO BANK, National Association (hereinafter referred to as
“Lender”) has made on July 27, 2006 a mortgage loan to Borrower in the original
principal amount of Thirteen Million Five Hundred Thousand ($13,500,000) Dollars
(the “Loan”) with respect to the Demised Premises, which Loan shall be secured,
inter alia, by a Leasehold Mortgage and Ground Lease and Borrower’s leasehold
interest in the Demised Premises; and

WHEREAS, Borrower, as “Landlord,” has entered into a Lease with NetScout
Systems, Inc., as “Tenant” (the “Building Tenant”) dated August 17, 2000, as
amended by a First Amendment to Lease dated January 1, 2001, a Second Amendment
to Lease dated May 11, 2001, and Third Amendment to Lease dated August     ,
2010 (the “Third Amendment”) with respect to the Demised Premises (collectively,
the “Lease”).

NOW, THEREFORE, as further inducement to and in consideration of Building Tenant
entering into the Third Amendment and Lender approving the Third Amendment and
with full knowledge that Lender and Building Tenant are relying hereon, the
undersigned Ground Lessor hereby certifies and represents to Lender and Building
Tenant that:

(a) Ground Lessor is the fee owner of the Demised Premises;

 

13



--------------------------------------------------------------------------------

 

(b) the Ground Lease is presently in full force and effect and there presently
exist no defaults in the payment of performance by Borrower of any of its
obligations under the Ground Lease, and no condition exists which, with the
giving of notice or the passage of time, or both, would constitute a default
under the Ground Lease;

(c) the Ground Lease constitutes the only agreement between Ground Lessor and
Borrower with respect to the Demised Premises, and the Ground Lease has not been
modified or amended in any way, except as set forth above;

(d) “Base Rental” under the Ground Lease has been paid through August 31, 2010;

(e) the expiration of the term of the Ground Lease is May 11, 2099;

(f) Ground Lessor has no claim of any nature against Borrower under the Ground
Lease with respect to the Demised Premises;

(g) Ground Lessor has no notice of any transfer, pledge or assignment of the
Ground Lease except for such as may be effected pursuant to the Mortgage and
except for the above referenced Assignment and Assumption of Ground Lease dated
as of July 6, 2006 pursuant to which the Tenant’s interest in the Ground Lease
was assigned to Borrower and Ground Lessor has consented to such Assignment and
Assumption of Ground Lease pursuant to a certain Ground Lessor’s Estoppel
Certificate dated July 6, 2006;

(h) Ground Lessor has not encumbered its fee interest in the Demised Premises
with any lien or mortgage;

(i) The Mortgage is a “Leasehold Mortgage”, as such term is used and defined in
Article 11, Section 1 of the Ground Lease, and Lender is a “Leasehold Mortgagee”
as such term is used and defined in Article 11, Section 2 of the Ground Lease;

(j) Upon the recording of the Mortgage, Landlord hereby recognizes Lender, and
its successors and/or assigns, as an “Institutional Lender” as defined in
Article 11, Section 9 of the Lease, for all purposes under the Lease;

(k) The Mortgage shall not be subject or subordinate to any mortgage encumbering
the fee estate of the Demised Premises;

(l) Notwithstanding anything contained in the Ground Lease to the contrary,
Lender shall be the loss payee under hazard insurance policies applicable to the
Demised Premises, and the settlement, adjustment, control and application of any
proceeds thereunder shall be governed by the terms, provisions and conditions of
the Mortgage;

 

14



--------------------------------------------------------------------------------

 

(m) Notwithstanding anything contained in the Ground Lease to the contrary,
Lender shall have the right to participate in any condemnation proceedings and
settlement discussions and Lender shall have the right to supervise and control
the receipt and disbursement of any award in respect of Borrower’s interest in
and to the Demised Premises pursuant to the Ground Lease;

(n) Notwithstanding anything contained in the Ground Lease to the contrary,
until the payment in full of the Loan following an event of casualty or
condemnation, neither the Borrower nor Ground Lessor shall have the option to
terminate or modify the Ground Lease without the prior written consent of the
Lender; and

(o) In the event of a termination of the Ground Lease or the rejection of the
Ground Lease by a bankruptcy trustee under applicable laws and the Ground Lessor
and Lender enter into a new lease in accordance with the terms of Article 11,
Section 5 of the Ground Lease, Ground Lessor shall promptly assign Lender all
space leases and subleases at the Demised Premises.

IN WITNESS WHEREOF, the undersigned Ground Lessor has executed this Estoppel
Certificate, under seal, as of this      day of August, 2010.

 

 

Albert L. Nardone, Trustee as

aforesaid

 

Anthony B. Nardone, Trustee as

aforesaid

 

15